DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Claim Objections
Claim 18 and 20 are objected to because of the following informalities:
Claim 18 Line 12: The recitation “the input locus” should be amended to “the first input locus”.
Claim 18 Line 13: The recitation “.” is a typo and should be amended to “; and” (similar to Claim 18 Line 4).
Claim 18 Line 14: The recitation “the first handle” is a typo and should be amended to “the second handle”.
Claim 18 Line 15; Claim 18 Line 17: The recitation “an operator-engagement region” should be amended to “a second operator-engagement region” to differentiate from the previously recited operator-engagement region (Claim 18 Line 4).
Claim 18 Lines 23: The recitation “the input locus” should be amended to “the second input locus”.
Claim 20 Line 2: The recitation “the handle” should be amended to “the first handle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokokohji (US 2008/0193260).
Regarding Claim 21, Yokokohji discloses a control device comprising: 
A mount (see Fig. 3a, showing the two handles are coupled to a chair and post).
A first handle (8) rotatably coupled with the mount (see Fig. 1, showing a pivot point 7b), the first handle having a first tubular body (see Fig. 7). 
A first input locus (R) about which the first handle rotates (see Fig. 7), the first input locus positioned within the first tubular body (see Fig. 7), wherein rotation of the first handle about the first input on a first axis of rotation locus provides a first input (see Fig. 7; see also [0082]), the first axis of rotation being perpendicular to the first tubular body (see Fig. 7); and wherein the first handle is coupled with the mount to resist movement in response to a first force in a first force vector extending through the first input locus (see Fig. 7) and to rotate in response to a second force in a second force vector offset from the first input locus (see Fig. 7).
A second handle (see Fig. 3a) rotatably coupled with the mount (see Fig. 3a), the second handle having a second tubular body (see Fig. 3a). 
A second input locus (R) about which the second handle rotates (see Figs. 3a and 7), the second input locus positioned within the second tubular body (see Figs. 3a and 7), wherein rotation of the second handle about the second input locus on a second axis of rotation perpendicular to the second tubular body provides a second input (see Figs. 3a and 7; see also [0082]); and wherein the second handle is coupled with the mount to resist movement in response to a third force in a third force vector extending through the second input locus (see Figs. 3a and 7) and to rotate in response to a fourth force in a fourth force vector offset from the second input locus (see Figs. 3a and 7).
Regarding Claim 22, Yokokohji  further discloses the control device of claim 21, wherein the first axis of rotation and the second axis of rotation are parallel (see Figs 3a and 7, showing that the entire handle can be moved such that the two handles could have parallel axes of rotation).
Regarding Claim 23, Yokokohji  further discloses the control device of claim 21, wherein the first axis of rotation and the second axis of rotation are coaxial (see Figs 3a and 7, showing that the entire handle can be moved such that the two handles could have parallel axes of rotation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 4,012,014) in view of Vauvelle (US 5,125,602).
	Regarding Claim 18, Marshall discloses a control device (10) comprising: 
A mount assembly (28) affixed to a vehicle (see Abstract, disclosing an aircraft; see also Fig. 2).
A first handle (23) rotatably coupled with the mount assembly (see Fig. 2), the first handle having an operator-engagement region (see Fig. 1). 
A first input locus (see Figs. 1 and 2, showing pivoting is about pivot elements 31 and 31A) about which the first handle rotates (see Fig. 1; see also Col. 1 Lines 47-61), the first input locus positioned within the operator-engagement region (see Fig. 1, showing a portion the operator’s hand grips) and having a fixed position relative to the vehicle in a lateral axis (see Fig. 1), a longitudinal axis (see Fig. 1), and a vertical axis (see Fig. 1), wherein rotation of the handle about the first input locus in the lateral axis provides a first input (see Col. 2 Line 66 – Col. 3 Line 5).
The first handle coupled with the mount assembly to prevent movement with respect to the mount and the vehicle in response to a first stabilizing force in a first vector extending through the input locus and to rotate in response to a second force in a second vector offset from the first input locus (see Col. 1 Lines 62-68). 
Marshall does not disclose a second handle. However, Vauvelle teaches in aircraft providing two control device (6, 7) to allow a second operator or “co-pilot” to control the aircraft (see Col. 1 Lines 19-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the control device disclosed in Marshall with two control handles as taught in Vauvelle to allow for the aircraft to be safely operated by both a pilot and co-pilot (see Vauvelle Coll 1 Lines 19-26).
In the resulting Combination it necessarily follows that the second handle would be shaped similarly to the first handle, and accordingly would have a second handle rotatably coupled with the mount assembly, the second handle having an operator-engagement region, a second input locus about which the second handle rotates, the second input locus positioned within the operator-engagement region and having a fixed position relative to the vehicle in a lateral axis, a longitudinal axis, and a vertical axis, wherein rotation of the handle about the second input locus in the lateral axis provides a second input (see Vauvelle Fig. 4), the second handle coupled with the mount assembly to prevent movement with respect to the mount and the vehicle in response to a third stabilizing force in a third vector extending through the input locus and to rotate in response to a fourth force in a fourth vector offset from the second input locus.
Regarding Claim 19, Marshall further discloses the control device of claim 18, wherein the first input locus is positioned proximate a center point of the operator-engagement region (see Figs. 1 and 2) and is positioned external to the mount assembly (see Fig. 2).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 4,012,014) in view of Vauvelle (US 5,125,602) and Rasmussen (US 3,219,296).
Regarding Claim 20, Marshall further discloses the control device of claim 18 further comprising, an adjustment mechanism (19, 20) for adjusting the position of an arm rest for the operator’s arm relative to the input locus (see Fig. 2), but does not disclose that the neutral rotational position of the handle is changed.
However, Rasmussen teaches an adjustment mechanism for adjusting the position of the handle (17) relative to the pilot’s forearm (see Fig. 1, showing arm rest 13), and accordingly the entire handle is shifted forward or aft (see Col. 2 Line 28 -32) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment mechanism of the control device disclosed in Marshall with the adjustment device taught in Rasmussen to simply substitute one known known element for another to obtain predictable results (see MPEP 2143 (I)(C)).
In the resulting Combination it necessarily follows that since the entire first handle is being shifted forward or aft, that the adjustment mechanism is moving the first input locus forward or aft along with the rest of the handle, and accordingly, the neutral rotational position of the handle of the first input locus is adjusted. 

Allowable Subject Matter
Claim 1-7, 9 are allowed.

Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The indicated allowability of Claims 21-23 is withdrawn in view of the newly discovered reference(s) to Yokokohji et al. (US 2008/0193260).  Rejections based on the newly cited reference(s) is set forth in the rejection of Claims 21-23 under 35 U.S.C. 102(a)(1) above.

Response to Arguments
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658